Citation Nr: 1446869	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  07-37 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel



INTRODUCTION

The Veteran had active military service from February 1943 to February 1945.  He died in February 2006.  The appellant is his widow (surviving spouse).  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

This case was previously before the Board and was remanded in September 2011, November 2013, and May 2014, for additional development.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) folder associated with the appellant's claim.  A review of the documents in Virtual VA reveals that, with the exception of a September 2013 Informal Hearing Presentation and a March 2014 and August 2014 Written Brief Presentation, the remainder of the documents are duplicative of the evidence in the paper claims file or irrelevant to the claim.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  

The Veteran's death certificate reveals that he died in February 2006, with the immediate cause of death listed as acute cardiac arrest.  Underlying causes were noted as acute myocardial infarction and coronary artery disease.  Anoxic encephalopathy was listed under "other significant conditions contributing to death."  At the time of his death, the Veteran did not have any adjudicated service-connected disability.  

The appellant contends that the Veteran suffered from several psychological disorders, to include posttraumatic stress disorder (PTSD) and adjustment disorder with depression, as a result of his military service.  She contends that the heart conditions which caused the Veteran's death were, in part, due to PTSD and/or adjustment disorder.  She asserts that the Veteran should have been service-connected for PTSD/adjustment disorder during his lifetime, and his fatal heart conditions were secondary to the psychological conditions.  

In February 2012, an opinion from a VA examiner was obtained addressing whether the Veteran's cause of death was related to his military service.  The VA examiner opined that he failed to uncover any medical evidence showing a nexus between the causes of the Veteran's death and his military service, and, therefore, the Veteran's death was not related to his military service.  The VA examiner listed out all VA treatment records included in the claims file that related to mental health treatment.  

The Board finds that another opinion is needed, as the February 2012 VA examiner did not provide an adequate rationale to support his opinion.  In this regard, it is unclear if the VA examiner considered a possible relationship between the Veteran's cardiac symptomatology and any psychiatric conditions he may have had.  Furthermore, the examiner did not fully explain whether a possible link existed between the Veteran's psychiatric symptomatology and his military service, which included combat, taking into consideration the appellant's statements regarding the Veteran's symptoms and erratic behavior.  Thus, remand is necessary.  

Additionally, in prior remands, the Board noted that the AOJ should give the appellant the opportunity to submit the appropriate authorization form to obtain the following treatment records: the Veteran's terminal records from Kindred Hospital Central in Tampa, Florida, dated in February 2006; counseling/treatment records dated in 2003 from Pathfinders in Tampa, Florida; and records from Catholic Social Services sometimes in the late 1990s.  While the appellant has indicated that she has been unable to obtain these records, the Board notes that while on remand, she should be given another opportunity to either submit these records or any other records pertinent to the claim, or allow VA to attempt to get them.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and ask that she submit or authorize VA to obtain (by way of VA Form 21-4142) terminal private treatment records of the Veteran, to include records from Kindred Hospital Central in Tampa, Florida, dated in February 2006; counseling/treatment records dated in 2003 from Pathfinders in Tampa, Florida; and records from Catholic Social Services sometimes in the late 1990s.  After receiving any necessary authorization forms, the RO should obtain all identified records.  All attempts to procure the identified records must be documented in the claims file, and the appellant and her representative must be notified of any unsuccessful attempts in this regard.  If no such records exist, document such in the claims file.  Associate any records or negative responses received with the claims file.  

2.  After the above development is completed and all obtainable records have been associated with the claims file, forward the claims file to an appropriate VA examiner for an opinion as to whether the Veteran's cause of death is related to his military service.  The examiner must review the claims file and discuss in the report the relevant contents of the claims file as well as relevant statements by the appellant.  

The examiner must address the following: 

(A)  Identify all of the Veteran's psychiatric diagnoses, and specifically discuss whether it is as likely as not (i.e., a 50 percent or greater probability-this standard does not require a medical certainty at over 50 percent or more for a positive opinion) that he had PTSD or adjustment disorder.  

(B)  If the Veteran is found to have had a PTSD diagnosis, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the Veteran's symptomatology and the stressor, to include combat.  

(B)  If the Veteran is found to have had a psychiatric diagnosis other than PTSD, the examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to the Veteran's military service, to include combat.  

(C)  If the Veteran is found to have had a psychiatric diagnosis that is related to his military service, the examiner should opine as to whether it is at least as likely as not that the Veteran's psychiatric conditions contributed to his cardiac conditions, which caused his death.  In doing so, the examiner should consider the appellant's statements in this regard.  

The examiner should further opine as to whether it is at least as likely as not that the cardiac conditions which caused the Veteran's death were made permanently worse beyond normal progression (aggravated) by his psychiatric condition.  

(D)  Finally, the examiner should opine as to whether it is as least as likely as not that the cardiac conditions that caused the Veteran's death were related to his military service.  

In answering these questions, the examiner must provide a complete rationale for any conclusions reached and respond to each question posed above.  

3.  After the above development is completed, re-adjudicate the claim on appeal.  If the benefits sought are not granted in full, provide the appellant and her representative with a supplemental statement of the case.  Allow an appropriate opportunity to respond thereto before returning these matters to this Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



